Citation Nr: 0112654	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  97-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 2000 the Board reopened the claim of service 
connection for a low back disorder, then denied it as not 
well-grounded.  It also remanded the issues of entitlement to 
a compensable evaluation for a fistula in ano, entitlement to 
a permanent and total disability evaluation for pension 
purposes, and entitlement to service connection for 
sinusitis.  

In November 2000 an Unopposed Motion to Remand and to Stay 
Proceedings was submitted with respect to the Board's March 
2000 denial of service connection for a low back disorder in 
light of the recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In December 2000, the United States Court of Appeals for 
Veterans Claims (Court) granted this motion and vacated that 
portion of the March 2000 Board decision denying service 
connection for a low back disorder as not well-grounded.  

The case has since been returned to the Board for further 
appellate review.  

The veteran submitted a claim of service connection for post-
traumatic stress disorder (PTSD) in July 1999.  There is no 
indication that this issue has been adjudicated.  As this 
issue has been neither procedurally developed nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  




The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(2000).  


FINDINGS OF FACT

1.  In May 1971 the RO denied, in pertinent part, the 
veteran's claim of service connection for a low back 
disorder.  This decision became final.  

2.  The evidence submitted since the May 1971 denial bears 
directly and substantially upon the issue at hand, and 
because it is neither duplicative nor cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's service connection 
claim has been obtained by the RO.  

4.  The probative medical evidence of record shows that the 
veteran's low back disorder cannot satisfactorily be 
dissociated from his active service.


CONCLUSION OF LAW

1.  Evidence received since the May 1971 decision wherein the 
RO denied service connection for a low back disorder is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).



2.  A low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the May 1971 decision 
wherein the RO denied entitlement to service connection for a 
low back condition is reported in pertinent part below.

Service medical records show that the veteran denied a 
history of swollen or painful joints, arthritis or 
rheumatism, and any bone, joint, or other deformities on 
enlistment examination in February 1962.  Examination of the 
spine was described as normal.  However, a one inch scar was 
noted on the lumbosacral-right hip region.  

In October 1968 the veteran was seen for an injury to his 
back sustained while playing basketball four days prior.  On 
examination, he reported slight pain in the right lower back.  
Examination revealed a spasm in the right lower back.  The 
impression was a muscle sprain.  

In January 1969 the veteran was seen for low back pain 
similar to the pain experienced three or four months earlier.  
Norflex was prescribed.  

In March 1969 the veteran was seen for a low back pain flare-
up when standing at attention.  He was not currently in any 
pain.  Williams exercises were continued.  





A periodic examination in July 1969 documented the spine as 
being normal.  The veteran was noted as denying any 
significant or interval history since the last physical 
examination.  A one inch traumatic scar on the right 
posterior upper thigh was noted.  It was found to be well-
healed and non-symptomatic.  

In September 1970 the veteran submitted a claim for, in 
pertinent part, service connection of a back condition.  

On VA examination in February 1971 no significant 
abnormalities of the musculoskeletal system were found; 
however, no x-rays of the lumbar spine were taken.  

In May 1971 the RO denied service connection for, in 
pertinent part, a low back condition.  This decision was not 
appealed.  

Medical records from the State of Illinois Department of 
Corrections document treatment of back trouble in April 1979.  
In April 1983 he was seen for back pain.  In June 1983 he was 
seen on multiple occasions for complaints of back pain.  One 
progress note from June 1983 noted that he had an old back 
injury.  In August 1983 he was seen for low back pain.  In 
September 1983 he was seen for back pain.  It was noted that 
this was an aggravation of an old back problem.  

Subsequent records show treatment for complaints of diffuse 
arthritic joint pain in August 1991.  It was noted that the 
veteran played basketball, and he was advised to place less 
stress on his joints.  In January 1992 the veteran was seen 
for occasional aching in his joints, including the back.  

Records from Dr. JG show treatment of the veteran's back 
disorder from August 1995 to January 1996.  

On examination in August 1995 the veteran reported that his 
girlfriend struck a long hairpin in to the small of his back 
when he was 14 years old, causing transient paralysis.  He 
reported suffering a severe exacerbation of low back pain in 
1968 while playing basketball, and that he had been 
experiencing low back pain with radiating pain on the right 
since that time.  

Examination revealed flattening of the lumbar lordosis and 
there was a palpable macular scar in the small of the back.  
The veteran stated that this was the location where his 
girlfriend struck the pin.  There was also florid para-lumbar 
spasm.  A computerized tomography (CT) of the lumbar spine 
revealed spinal stenosis at L3-4 and L4-5.  X-rays revealed 
mild degenerative changes of the lower lumbar spine.  

A nerve conduction study revealed generalized irritability of 
the L5 and S1, and it was noted that there were innervated 
muscles bilaterally without anatomic focus.  

A follow-up note from September 1995 shows that the veteran 
was doing roofing work and was still having intermittent low 
back pain.  In November 1995 it was noted that he had been 
working at International Paper for one month performing 
repetitive upper extremity work and that he was working eight 
hours a day.  In January 1996 a translumbar epidural steroid 
injection was given to the veteran.  

In February 1996 the veteran submitted a claim to reopen his 
low back disorder service connection claim.  

Records from the VA Medical Center (VAMC) in Shreveport show 
a diagnosis of chronic low back pain in February 1996.  On 
follow-up in April 1996 the spine was noted as exhibiting 
some right L5 tenderness, and a mild right straight leg 
raise.  The impression was questionable herniated nucleus 
pulposus at L3-4, L4-5.  

Another note from April 1996 documented a history of a low 
back injury in 1968 and complaints of increasing low back 
pain since his diagnosis of spinal stenosis.  He also 
reported radiating pain into the right hip, leg, and knee.  

A May 1996 magnetic resonance imaging (MRI) of the lumbar 
spine was interpreted as revealing spondylosis of the 
lumbosacral spine, most pronounced at the L4-5 level.  

In August 1996 the veteran was seen at the Shreveport VAMC 
complaining of low back pain.  A history of a back injury in 
1968 was noted.  Examination revealed negative straight leg 
raises.  The diagnosis was mild lumbosacral spine 
degenerative joint disease.  

In September 1996 a VA examination was conducted.  The 
veteran again reported being stabbed by a hairpin when he was 
14 or 15 but having made a recovery.  He reported injuring 
his back while playing basketball in 1968 and that it had 
been bothering him intermittently since that time.  Range of 
motion in the back was described as normal with reported pain 
in the right sacroiliac and right hip region.  

In an addendum to the examination, the VA examiner noted that 
there was no measurable limitation of motion in the lumbar 
spine.  The pertinent diagnosis was a musculoskeletal strain 
of the right sacroiliac.  

In October 1996 a VA examination was conducted.  The veteran 
reported a history of back pain with radiation down the right 
leg.  Examination of the spine showed some muscle spasticity 
particularly in the lumbosacral area.  Otherwise, the spine 
was noted as having good range of motion in the cervical, 
dorsal, and lumbar areas.  The diagnosis was degenerative 
disc disease of the lumbar area.  

In November 1996 the RO received a group of records that 
included, in pertinent part, a medical treatise generally 
discussing spondylosis, its symptoms, diagnosis, and 
treatment.  It noted that the cause of spondylosis can be 
excessive use, injury or simply the aging process.  

In May 1997 a local hearing was conducted.  The veteran 
testified to getting stabbed in the back with a hairpin prior 
to entering the service.  Tr., p. 2.  

The veteran reported being unable to move following the 
stabbing for about 30 seconds; however, he denied any 
residual problems following that.  Tr., pp. 3-4.  

The veteran testified that while in service he injured his 
back while playing basketball, and that he experienced the 
symptoms of paralysis again for approximately 30 seconds.  
Tr., p. 6.  He reported feeling back pain once he was able to 
move again.  Tr., pp. 6-7.  He testified to having back pain 
on and off since that injury.  Tr., p. 8.  He also testified 
to having radiating pain into his hips and down his leg.  
Tr., pp. 9-10.  He indicated that his back disability was a 
continuous one that had started in service.  Tr., p. 12.  

VA records from June 1997 reveal that the veteran was seen 
for complaints of a long history of right lower back pain and 
a two year history of numbness in the right lower extremity.  
It was noted that the history of the injury dated back to 
1968, and that the pain had been intermittent.  The 
assessment was lumbosacral pain.  

VA records from July 1997 show treatment of chronic back 
pain.  The subjective portion of the examination noted a 
history of back problems since 1968.  He also reported a 
history of numbness in the right leg for the last three 
years.  It was noted that the veteran was noncooperative with 
the examination.  As a result, no specific assessment could 
be made as to the nature of his back disorder.  

On follow-up in August 1997 it was noted that a CT scan 
showed a slight herniation of L4-5.  The assessment was "Low 
Back Pain-herniation of L4-5."  

On follow-up in August 1997 it was noted that the veteran had 
injured his back in 1968 while playing basketball and that he 
had intermittent back pain since that time.  It was noted 
that the pain had become more constant in 1992, and that he 
had more recently been experiencing radiating symptoms into 
his right leg.  The impression was lumbar spondylosis with 
questionable right L4-5 radiculopathy.  It was noted that he 
was neurologically stable.  

In September 1997 a magnetic resonance imaging scan (MRI) of 
the lumbar spine was noted as revealing lumbar spondylosis.  

VA records indicate that the veteran was seen for lumbar 
spondylosis in February 1999.  

In September 1999 Dr. ERAD noted that the veteran was a 
patient of hers and that he had a history of an initial back 
injury sustained while playing basketball in 1968.  It was 
noted that he had been having problems with his back since 
that time.  

Dr. ERAD noted that her most recent examination of the 
veteran had taken place in September 1999.  She found that 
the findings on examination were consistent with his 
complaints of back pain and the original mechanism of the 
injury.  She noted that he had a positive straight leg raise 
and decreased patellar reflex when compared with the left.  
She went on to further opine that the veteran had right 
lumbar radiculopathy and that this condition originated from 
his 1968 injury.  

In October 1999 a hearing before the undersigned travel 
Member of the Board was conducted.  The veteran testified 
that his low back disability was chronic, he experienced pain 
on an almost daily basis, and that the pain radiated into his 
lower extremities.  Transcript, pp. 4-5.  He testified to 
having his current low back disability since injuring in the 
service in 1968 while playing basketball.  Tr., pp. 6-7.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.




When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).




In order to reopen a claim by providing new and material 
evidence, the appellant 
must submit evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  




If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  


Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
low back disorder.

The veteran seeks to reopen his claim of service connection 
for a low back disorder which the RO denied in May 1971.  The 
RO declined to reopen this claim in May 1996.  When a claim 
is finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.



When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

Review of the RO's May 1996 findings shows, in essence, that 
it found no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.  

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim in May 1971.  This evidence 
consists of various private and VA medical records, and 
statements of the veteran, including hearing testimony from 
May 1997 and October 1999.  

Some of the above-mentioned evidence submitted subsequent to 
the last final disallowance was not previously in the record.  
Since there is no other such evidence in the record, such 
evidence is neither duplicative nor cumulative, and therefore 
constitutes new evidence.  

The above-mentioned medical evidence bears directly and 
substantially upon the specific issue being considered in 
this case because it discusses the history or origin of the 
veteran's low back injury.  In particular, there is a medical 
opinion specifically discussing the etiology of his current 
back disability.  

Such evidence is material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability in terms of it possibly being 
linked to service.  Hodge, supra.  Such evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim.  

The Board therefore finds that new and material evidence has 
been received since the May 1971 final determination, and the 
veteran's claim is therefore reopened.  


II.  Service Connection for a Low Back Disorder.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law to the extent necessary 
to allow for a grant of the issue on appeal.  Therefore, any 
potential inadequacies with respect to the duty to assist 
will not prejudice the veteran, as the benefit sought is 
being granted.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.


The veteran has been diagnosed with lumbar spondylosis and 
stenosis.  Thus, there is medical evidence of a current 
disability.  

There is a medical opinion from Dr. ERAD opining that the 
veteran's current back symptoms were consistent with the 
original mechanism of the injury, which she noted as 
occurring in service.  She also found that his radicular 
symptoms originated from his 1968 injury.  

Dr. ERAD's medical opinion is corroborated by documentation 
in the service medical records of an injury to the back and 
multiple instances of complaints and treatment subsequent to 
that injury.  

In addition, her opinion is corroborated by medical 
documentation of relatively consistent back complaints 
spanning from the present back to shortly after his discharge 
from service.  

While the evidence indicates that the veteran had suffered a 
back injury prior to service, the Board is of the opinion 
that clear and unmistakable evidence has not been presented 
to rebut the presumption of soundness on enlistment, as the 
back itself was described as normal on examination, and the 
veteran has generally reported that he recovered from the 
preservice injury.  Further, service medical records document 
no back problems until approximately six years into the 
veteran's service.  38 C.F.R. § 3.304(b).  

In any event, the Board notes that even if it were found that 
his low back disorder preexisted military service, the result 
would be the same because the service medical records 
indicate that his back disorder underwent an increase in 
severity (was aggravated) during his service and there is a 
medical opinion linking the current disability to service.  
See 38 C.F.R. § 3.306.  

In sum, the Board finds that the probative medical evidence 
establishes that the veteran's low back disorder cannot be 
satisfactorily disassociated from his period of active 
service.  Therefore, the Board concludes that the low back 
disorder was incurred in service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107).  


ORDER

Entitlement to service connection for a low back disorder is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

